DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,416,621. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 10,416,621
Pending application
    1. A method for accessing a digital cutting template for a protective film for a smart phone from a database of existing digital cutting templates, and on-demand creation of the protective film, comprising: 
1. A method for on-demand creation of a protective film, comprising:

prior to or within a day of a product launch date of a particular smart phone: 
prior to or within a day of a product launch date of a particular electronic device: 
receiving the particular smart phone at a provider location;
receiving the particular electronic device at a provider location; 
creating a digital cutting template for use in automatedly cutting a protective film configured for use with the particular smart phone at the provider location from a sheet of stock material, the digital cutting template identifying a size, shape or configuration of an accessory, artwork or other decorative effects for the particular smart phone to be used in automatedly cutting the protective film; and 
creating a digital cutting template identifying a size, shape, or configuration of an accessory, artwork, or other decorative effects for the particular electronic device; 

storing the digital cutting template as computer-executable instructions in the database of existing digital templates; 
storing the digital cutting template as computer-executable instructions in a database of existing digital templates; and 
within a day of the product launch date of the particular smart phone, making the digital cutting template immediately available from the provider location to a plurality of recipients at a plurality of different retail stores, each recipient of the plurality of recipients comprising a retail store remote from the provider location and having an electronic production machine capable of cutting the protective film defined by the digital cutting template; 	
making the digital cutting template immediately available from the provider location to a plurality of different retail stores remote from the provider location, each retail store of the plurality of different retail stores having an electronic production machine; and 

receiving an order for a protective film for the particular smart phone from a customer at a retail store from which the customer will retrieve the protective film, including receiving information from the customer needed for use of an electronic cutting machine to automatedly cut the protective film for the particular smart phone; 
while a customer remains at the retail store and waits for the protective film: receiving an order for a protective film for the particular electronic device from the customer; 

immediately after receiving the order and based on the information, retrieving the digital template from the database of existing digital templates while the customer remains at the retail store and waits for the protective film; 
immediately after receiving the order and based on information received, receiving the digital cutting template from the database of existing digital templates; 
receiving the digital cutting template defining the protective at the retail store from which the customer will retrieve the protective while the customer remains at the retail store and waits for the protective film; 

accessing the digital cutting template, or instructions corresponding thereto, with the electronic cutting machine at the retail store, while the customer remains at the retail store and waits for the protective film; and 
 
introducing a sheet of stock material from a supply of stock materials into a feed system of the electronic cutting machine; 
introducing a sheet of stock material from a supply of stock materials into a feed system of an electronic cutting machine; 
wherein the supply of stock materials includes a plurality of different sizes of sheets of stock material, each sheet of stock material of the supply comprising a plurality of layers, including a transparent protective layer, an adhesive on a surface of the transparent protective layer, and a removable backing layer positioned over the transparent protective layer and secured to the adhesive; 

using the electronic cutting machine to a produce the protective film as defined by the digital cutting template from the sheet of stock material on demand as the customer remains at the retail store and waits for the protective film at the retail store; and 
using the electronic production machine to a produce the protective film as defined by the digital cutting template from the sheet of stock material; and 
providing the protective film to the customer at the retail store within thirty minutes of receiving the order. 
providing the protective film to the customer.



Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,099,535. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 11,099,535
Pending application
1. A method for on-demand creation of a protective film, comprising:
1. A method for on-demand creation of a protective film, comprising:

prior to or within a day of a product launch date of a particular electronic device: 
prior to or within a day of a product launch date of a particular electronic device: 
receiving the particular electronic device at a provider location; 
receiving the particular electronic device at a provider location; 
creating a digital cutting template identifying a size, shape, or configuration of an accessory, artwork, or other decorative effects for the particular electronic device; 
creating a digital cutting template identifying a size, shape, or configuration of an accessory, artwork, or other decorative effects for the particular electronic device; 
storing the digital cutting template as computer-executable instructions in a database of existing digital templates; and 
storing the digital cutting template as computer-executable instructions in a database of existing digital templates; and 
within a day of the product launch date of the particular electronic device, making the digital cutting template immediately available from the provider location to a plurality of different retail stores remote from the provider location, each retail store of the plurality of different retail stores having an electronic production machine; 
making the digital cutting template immediately available from the provider location to a plurality of different retail stores remote from the provider location, each retail store of the plurality of different retail stores having an electronic production machine; and 

receiving the digital cutting template defining the protective film at the retail store; and 
while a customer remains at the retail store and waits for the protective film: 
receiving an order for a protective film for the particular electronic device from the customer; 
while a customer remains at the retail store and waits for the protective film: receiving an order for a protective film for the particular electronic device from the customer; 
immediately after receiving the order and based on information received, retrieving the digital cutting template from the database of existing digital templates; 
immediately after receiving the order and based on information received, receiving the digital cutting template from the database of existing digital templates; 
accessing the digital cutting template, or instructions corresponding thereto, with the electronic production machine; 
 
introducing a sheet of stock material from a supply of stock materials into a feed system of the electronic cutting machine, the supply of stock materials including a plurality of different sizes of sheets of stock material, each sheet of stock material of the supply of stock materials comprising a plurality of layers, including a transparent protective layer, an adhesive on a surface of the transparent protective layer, and a removable backing layer positioned over the transparent protective layer and secured to the adhesive; 
introducing a sheet of stock material from a supply of stock materials into a feed system of an electronic cutting machine; 
using the electronic production machine to a produce the protective film as defined by the digital cutting template from the sheet of stock material on demand; and 
using the electronic production machine to a produce the protective film as defined by the digital cutting template from the sheet of stock material; and 
providing the protective film to the customer
providing the protective film to the customer.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton et al. (hereinafter “Shelton”) (US 20090284761 A1) in view of Buehler et al. (hereinafter “Buehler”) (US 20080313552 A1), and further in view of Jacob et al. (hereinafter “Jacob”) (US 20110096341 A1), and further in view of NPL ([KOSIGN 2011] Dreamjet Korea, ‘Artist’ makes the only smart phone case).
As to claims 1 and 17, Shelton teaches a system and method for on-demand creation of a protective film, comprising:
storing a digital cutting template as computer-executable instructions in a database of existing digital templates [The system may be configured to receive periodic updates of cutting templates from a server to ensure that the majority of personal electronic devices likely to be owned by users of the system are available to the system] [0058]; and 
making the digital cutting template immediately available from the provider location to a plurality of different retail stores remote from the provider location, each retail store of the plurality of different retail stores having an electronic production machine [The network (113) may provide the central processing element (107) access to resources that are not locally stored or available in the immediate system (100). For example, the central processing element (107) may be configured to update or expand its collection of stored images and cutting patterns (111) periodically through synchronization operations with a remote computing device, such as a server] [Figs. 2-3] [0030, 0041-0045, 0059]; and 
receiving an order for a protective film for the particular electronic device from the customer [Figs. 2-10] [0039-0050, 0052-0067]; 
immediately after receiving the order and based on information received, receiving the digital cutting template from the database of existing digital templates [Fig. 2-10] [0039-0050, 0052-0067]; 
introducing a sheet of stock material from a supply of stock materials into a feed system of an electronic cutting machine [The cutting device (105) may be configured to receive the printed substrate from the printing device (103) and cut the substrate according to the cutting pattern selected by the user, The desired graphic may then be printed onto the polymer substrate (step 1009), after which the polymer substrate may be cut (step 1011) according to the desired cutting pattern] [0026-0045, 0065-0067]; 
using the electronic production machine to a produce the protective film as defined by the digital cutting template from the sheet of stock material [Figs. 2-10] [0026-0045, 0065-0067]; and 
providing the protective film to the customer [Figs. 2-3] [0041, 0064, 0067].
Shelton teaches a system and method for on-demand creation of a protective film for a customer based on customer’s choice. Shelton does not explicitly teach prior to or within a day of a product launch date of a particular electronic device: receiving the particular electronic device at a provider location; creating a digital cutting template identifying a size, shape, or configuration of an accessory, artwork, or other decorative effects for the particular electronic device.
However, Buehler teaches a method and system for customizing a cover for an electronic device is provided. Especially, Buehler teaches receiving the particular electronic device at a provider location [“Templates of an electronic device may be obtained by any convenient method, for example, from photographs and/or scans. Alternatively, dimensions and characteristics of the phones may be obtained from the phones/devices themselves, "dummies" of the phones/devices, a manufacturer, supplier or other organization”, 0056]; creating a digital cutting template identifying a size, shape, or configuration of an accessory, artwork, or other decorative effects for the particular electronic device [“Templates of an electronic device may be obtained by any convenient method, for example, from photographs and/or scans. Alternatively, dimensions and characteristics of the phones may be obtained from the phones/devices themselves, "dummies" of the phones/devices, a manufacturer, supplier or other organization. Commercial software, for example, but not limited to vector tracing programs may be employed to aid in this process of tracing contour lines for the cover”, 0056] [“FIG. 2 is a flow chart showing an exemplary process for the device model selection. The device model selection navigates the user to select a device model which the user wishes to customize”, 0076] [“A cover may be applied to a device for protective or aesthetic reasons”, 0047] [“A cover may be made of any suitable material as is known in the art, for example, vinyl, plastic, silicone, rubber, acrylic, or a combination thereof. A cover may comprise dimensions such that it is capable of covering a single side or surface of the electronic device, or a portion of a single side or surface of an electronic device, for example, such as the surface of a cell phone having a display screen”, 0054] [“A template is a physical representation of an electronic device or a surface of an electronic device. Accordingly, a template may be any shape, pattern, design or any other physical configuration in a two-dimensional or three-dimensional representation”, 0055] [“Generally, the templates create a trace line that may be used by the computer, printer, cutter or a combination thereof, as a contour line to maintain a clean cut, and to print "between the lines".”, 0056].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Buehler with the teachings of Shelton for the purpose of generating a user specified template for producing a customized protective cover based on the selected device model.
Jacob teaches receiving a model “prior to or within a day of a product launch of a particular smart phone:” [“Referring again to FIG. 1, the server-based system 99 is easily scalable to accommodate newly-sourced devices and new printer output settings. For example, when a new device is developed, an operator simply creates a template according to the new device's specification and an algorithm for automating the rendering of artwork to fit into that template. The operator simply updates the template databases 160, 170 and the algorithm memory 180 with the newly developed templates and algorithms, and the processing engine 150 is automatically capable of processing art and text for the new device and the new device is simultaneously made available for consumers”, 0099].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Jacob with the teachings of Shelton and Buehler for the purpose of periodically updating database of available templates to provide the most recent designs to customers.
Shelton teaches a system and method for on-demand creation of a protective film for a customer based on customer’s choice. Shelton further teaches dispensing the finished product to the user [Fig. 2]. Shelton does not explicitly teach the customer remains at the retail store and waits for the protective film.
However, NPL [KOSIGN 2011] teaches providing the protective film to the customer at the retail store within few minutes of receiving the order [“There are two types of cases one is leather case the other is silicon case. The case of leather case, it takes 3 minutes to complete and the silicon takes 1 minute 40 seconds”] [pages 1-5].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of NPL with the teachings of Shelton and Buehler and Jacob for the purpose of enabling the customer remains at the retail store and waits for the protective film since the product can be completed within few minutes after receiving the order.
As to claim 2, Buehler teaches introducing the sheet of stock material comprises introducing a sheet of stock material from a supply of stock materials including a plurality of different sizes of sheets of stock material, each sheet of stock material of the supply of stock materials comprising a plurality of layers, including a transparent protective layer, an adhesive on a surface of the transparent protective layer, and a removable backing layer positioned over the transparent protective layer and secured to the adhesive [0054-0059, 0130]
As to claim 3, Shelton teaches receiving the digital cutting template includes receiving the digital cutting template without making a request for the digital cutting template [0030, 0058].
As to claim 4, Shelton teaches receiving the digital cutting template includes accessing the digital cutting template from cloud-based or local storage [0028-0030, 0041-0045, 0059].
As to claim 5, Jacob teaches the particular electronic device is a newly released electronic device, and the digital cutting template is received within one day of release of the particular electronic device [0099].
As to claim 6, Shelton teaches storing the digital cutting template in memory associated with the electronic production machine [Figs. 1-2] [0028-0030, 0041-0045, 0059].
As to claim 7, Shelton teaches storing the digital cutting template includes storing the digital cutting template on a storage device on the electronic production machine [Figs. 1-2] [0028-0030, 0041-0045, 0059].
As to claim 8, Shelton teaches the electronic production machine is located at the retail store [0016, 0035].
As to claim 9, Shelton teaches the digital cutting template is received by the electronic production machine [0028-0030, 0041-0045, 0059].
As to claim 10, Shelton teaches the digital cutting template is received by a computing device connected to the electronic production machine  [0028-0030, 0041-0045, 0059].
As to claim 11, Shelton teaches receiving the digital cutting template comprises receiving the digital cutting template at a kiosk, and wherein using the electronic production machine comprises using an electronic production machine of the kiosk [0016, 0036, 0065].
As to claim 12, Shelton teaches the kiosk is a self-serve kiosk [Fig. 2] [0016, 0036, 0065].
As to claim 13, Buehler teaches receiving the order comprises receiving information including one or more of: a date the protective film was produced; a time the protective film was produced; a location where the protective film was produced; or who requested production of the protective film by the electronic production machine [0112].
As to claim 15, Shelton teaches using the electronic production machine to a produce the protective film as defined by the digital cutting template includes: cutting the protective film from the sheet of stock material and in a shape defined by the digital cutting template [0016, 0033, 0046-0063].
As to claim 16, NPL teaches a time between requesting production of the protective film and completion of producing the protective film is less than one hour [pages 1-5].
As to claim 18, Shelton teaches the network interface is embedded within the housing [Figs. 1-2] [0030-0031, 0059].
As to claim 19, Buehler teaches introducing the sheet of stock material comprises introducing a sheet of stock material from a supply of stock materials including a plurality of different sizes of sheets of stock material, each sheet of stock material of the supply of stock materials comprising a plurality of layers, including a transparent protective layer, an adhesive on a surface of the transparent protective layer, and a removable backing layer positioned over the transparent protective layer and secured to the adhesive [0054-0059, 0130]
As to claim 20, Shelton teaches the one or more production elements includes a printer for printing graphics, text or other embellishments on the supply of stock materials [Figs. 4-9] [0046-0067].
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton in view of Buehler and Jacob and NPL, and further in view of Farris et al. (hereinafter “Farris”) (US 20030120936 A1).
As to claim 14, Shelton teaches receiving the digital cutting template [0028-0031, 0059]. Shelton does not explicitly teach receiving an encrypted digital cutting template, and the method further includes: decrypting the encrypted digital cutting template prior to use of the digital cutting template by the electronic production machine.
However, Farris teaches “wherein receiving the digital cutting template comprises receiving an encrypted cutting digital template, and the method further includes: decrypting the encrypted digital cutting template prior to use of the digital cutting template by the electronic production machine” [“An encryption/decryption processor 23 communicates with the kiosk processor unit 14 for encrypting and decrypting data received from the touch screen 20. The kiosk processor unit 14 encrypts and decrypts data respectively transmitted and received via the communication ports 22. As will be described in more detail below, encrypted transaction messages are transmitted (and received) by the kiosk terminal 5 to a network transaction server 72”, 0265].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Farris with the teachings of Shelton and Buehler and Jacob and NPL for the purpose of performing a secure data transmission by encrypting and decrypting data to prevent unauthorized retrieval of such information and subsequent illegal use thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115